DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 03/29/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 03/29/2022, with respect to the rejection of claims 1-8, 10, 12-14, 16-23, 26-28 and 30-33 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claims 1, 20 and 23 specifically with respect to “generating refocused image data comprising a plurality of multiband focused data matrices each formed from a different band of multiband channel data using the iteration of the excitation waveforms to drive the array of ultrasound transducer elements”. The examiner acknowledges that while Ebbini (US 20130144165 A1) discusses in [0159] that the procedure shown in FIG. 8B2, lines 29-34 is a utility function for generating an “X” matrix for used in performing such routines with a transform equation and which is similar to that of [0231] of the instant application, this operation is not carried out on a plurality of multiband focused data matrices formed from a different band of multiband cannel data. The examiner acknowledges that the use of a Hilbert transform in the equation for X would result in a single phase and magnitude for the set of channel data and therefore, each individual band of multiband channel data would not be within its own focused data matrix for providing refocused image data.
Furthermore, the examiner acknowledges that multi-modal coded excitation is not the same as multiband ultrasound energy which is required by the claimed invention. Multimodal excitation does not necessarily require or imply multiband excitation.
Regarding the rejections of claims 9, 11, 15-16, 24-25 and 29 under 35 U.S.C. 103, the examiner acknowledges that the prior art references of Angelsen et al. (US 6540677 B1) and Ebbini et al. (US 6705993) and Ebbini et al (US 20160143617 A1) do not cure the deficiencies of the primary reference and therefore do not each or suggest the features of independent claims 1, 20, and 23.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1, 20 and 23 to include “generating refocused image data comprising a plurality of multiband focused data matrices each formed from a different band of multiband channel data using the iteration of the excitation waveforms to drive the array of ultrasound transducer elements”. The examiner acknowledges that the prior art of record, both alone and in combination do not teach or suggest this feature. Furthermore, an updated search was conducted in which no prior references were found to teach the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793